DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of U.S. provisional patent application 62/824,800 filed March 27, 2019 under 35 U.S.C. 119(e) is acknowledged.
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on September 11, 2020 (2).  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Applicant is advised that should claim 9 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 101
Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites an apparatus and there for meets Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter referred to as 2019 PEG) as an apparatus falls within one of the four categories of statutory subject matter.  Claim 1 recites as follows:
1. An apparatus having a plurality of specialized computers operating as part of a specialized trading network, wherein the computers collectively model and generate data for administering a cryptocurrency basket index exchange-traded product (ETP) for creation and redemption of ETP units, including securely communicating ETP portfolio data with specialized market trading systems, and electronically validating and transforming the ETF portfolio data and basket data, the system comprising:
a portfolio modeling computer (PMC);
the PMC communicably coupled to: a specialized fund administration computer (FAC) that receives Underlying Asset data from a fund database and administers trades throughout a trading day for the ETP;
a specialized order taking platform computer (OTP) that interacts with Authorized Participants (APs) to execute creation and redemption orders of the ETP throughout the trading day;
a specialized custodian computer (Portfolio Module CC); and
a specialized paying agent settlement computer (PASC);
the PMC having a first memory, a first processor, and a first stored program in the first memory executable by the first processor, the first stored program configured to cause the PMC to:
(a) define a cryptocurrency basket index exchange traded product (ETP) having a plurality of ETP units available for sale, the plurality of ETP units being tradable on one or more secondary markets (Exchange); and
(b) capture via secure File Transfer Protocol (FTP) and/or Application Programming Interface (API), and decrypt, using a blockchain explorer, an encrypted Index Composition File (ICF) generated by an index calculation agent, that includes the composition and value at the end of each trading day of a cryptocurrency basket index;
the CC having a second memory, a second processor, and a second stored program in the second memory executable by the second processor, the second stored program configured to cause the CC
to use a blockchain explorer to track a portfolio of cryptocurrency assets (Underlying Assets) held by the ETP, at least a portion of the Underlying Assets corresponding to the cryptocurrency basket index, to generate daily portfolio data including account statements with balances of the Underlying Assets, and to encrypt and send the portfolio data to the PMC and FAC in a native CC format via secure FTP and/or API;
the first stored program further configured to cause the PMC to:
(c) receive via secure FTP and/or API, and decrypt, during the trading day, the portfolio data from the CC; and
(d) store and electronically time-stamp the portfolio data;
the FAC having a third memory, a third processor, and a third stored program in the third memory executable by the second processor, the third stored program configured to
cause the FAC to receive via secure FTP and/or API, and decrypt, the portfolio data, and to calculate, with a blockchain explorer, a current net asset value (NAV) of the Underlying Assets held by the ETP each trading day, to generate a Portfolio Composite File (PCF) that includes the NAV, and to encrypt and upload the PCF via secure FTP and/or API, to the OTP;
the OTP having a fourth memory, a fourth processor, and a fourth stored program in the fourth memory executable by the fourth processor, the fourth stored program configured to
cause the OTP to receive via secure FTP and/or API, and decrypt orders for creations and redemptions of said ETP units from at least one Authorized Party (AP), in exchange for the Underlying Assets and/or cryptocurrency, and to use a blockchain explorer to encrypt, transfer, and validate/confirm the orders for creations and redemptions by blockchain to the CC, wherein the OTP uses the PCF to calculate an amount of Underlying Assets or cryptocurrency to transfer during said creations and redemptions;
the PASC having a fifth memory, a fifth processor, and a fifth stored program in the fifth memory executable by the fifth processor, the fifth stored program configured to cause the PASC
to provide settlement of the creations and redemptions of ETP units on the Exchange in cryptocurrency by: receiving confirmation from the CC of transfer of underlyings, ETPs or cryptocurrency from the at least one AP to a blockchain wallet associated with the PCM; and
issuing respective units of the ETPs, underlyings or cryptocurrency to the at least one AP; 
wherein the Underlying Assets held by the ETP, settlement currency, and record-keeping, are all based on cryptocurrency and/or blockchain, to support efficient secondary market trading on the Exchange.
The analysis proceeds to Prong One of Step 2A in order to evaluate whether the claim recites a judicial exception enumerated in the 2019 including an abstract idea, a law of nature or a natural phenomenon.  As the claim does not recite a law of nature or a natural phenomenon the analysis will proceed in determining whether the claim recites an abstract idea enumerated in the 2019 PEG.  The claim recites in the preamble that it is collectively modeling and generating data for administrating a cryptocurrency basket index exchange traded product (ETP) for creation and redemption of ETP units including communicating ETP portfolio data with “specialized market trading systems and validating the ETD portfolio data and basket data.  Functions include receiving underlying asset data and administering trades throughout the trading day for the ETP, executing creation and redemption orders, defining a cryptocurrency basket index ETP with a plurality of ETP units available for sale and being tradable on one or more secondary markets, capturing and decrypting an encrypted Index Composition File that includes the composition and value at the end of each trading day of a cryptocurrency basket index, tracking the portfolio, generating daily portfolio data including account statements, calculating net asset value, confirming orders, providing settlement, confirming asset transfers and issuing units of the ETPs that are based on cryptocurrency.  All of these activities fall under the 2019 PEG grouping involving certain methods of organizing human activity involving commercial interactions because providing a marketable product for sale on an exchange is clearly a form of commercial interaction and can also be viewed as a fundamental economic practice.  The encrypting operation can also be viewed as an abstract idea as the claim only claims encryption and decryption at a generally high level and no particular algorithm is present in the claim or the written disclosure and therefore is broad enough in scope to read on concepts performed in the human mind or with pen and paper.  Therefore under Prong One of Step 2A the claim is deemed as being ineligible.
The analysis proceeds to Prong Two of Step 2A in order to evaluate whether the claim recites additional elements that integrate the exception into a practical application of the abstract idea.  The claim recites multiple processors, memories and programs along with the use of FTP and/or API and a blockchain explorer.  None of the recited elements is described in a manner within the written description such that those skilled in the art would view these as being anything more than unimproved general purpose computer components.  No technological improvement is being made towards any of the recited processors, memories or programs and the claim does nothing more than generally link the abstract idea to a particular technological environment.  Therefore under Prong Two of Step 2A claim 1 is held as being ineligible.
Dependent claims 2-8 merely extend the abstract idea of claim 1 by further describing the issuing and registering of the ETPs along with crediting and debiting an account, use of wallets, describing the transferring of assets, use of blockchain, use of clearing, and the charging of fees.  No additional elements are introduced in claims 2-8.  Therefore under Prongs One and Two of Step 2A claims 2-8 are also held as being ineligible.
The analysis then proceeds to Step 2B in order to evaluate whether the claim recites additional elements that amount to significantly more than the abstract idea itself.  No technological improvement is being made to any of the elements.  Furthermore no ordered combination of elements is present.  It is abundantly clear that the claim does not involve any ordered combination of elements as the recited processors, memories and programs do not utilize any special properties of a network or distributed computing in order to gain any technological improvement (BASCOM Glob. Internet Servs. v. AT&T Mobility, LLC, 119 USPQ2d 1236 (Fed. Cir. 2016)).  It is also clear that no similarity is present with regard to McRO (McRO, Inc. v. Bandai Namco Games Am. Inc., 120 USPQ2d 1091 (Fed. Cir. 2016)) as the process applied in McRO which involved the evaluation of a plurality of subsequences of phonemes in order to set morph weights and was a process that was not previously used by human beings in performing lip synchronization between the animated characters and the reproduced sounds.  While McRO acknowledged that human beings could perform the operations recited in the steps it was also clear that human beings had never previously acted in such a manner, particularly as it applied to the evaluation of subsequences of phonemes in order to set the morph weights.  However in the instant claims the recited operations of providing products for trade on a securities exchange along with computing prices and settling trades involving those products are all operations that have previously been done by human beings in the same manner being claimed.  It is also clear that there is no similarity to DDR Holdings (DDR Holdings, LLC v. Hotels.com, LP, 113 USPQ2d 1097 (Fed. Cir. 2014)) as there is nothing in the claims themselves or even in the written description to explicitly state or even implicitly suggest that the claims involve anything more than generic computer operations.  It is also clear that there is no similarity to Enfish (Enfish, LLC v. Microsoft Corp., 118 USPQ2d 1684 (Fed. Cir. 2016)) because nothing within the claim or the four corners of the written description provides any teaching or suggestion of an improved computer algorithm for analyzing data such as the self-referential table of Enfish that brings about an improvement to the computer itself where Enfish taught that the claimed invention brought about “increased flexibility, faster search times, and smaller memory requirements” (Enfish at 1690).  There is also no technological improvement being made to any external technology (Diamond v. Diehr, 450 U.S. 175, 184 (1981)).    The written disclosure at page 19 line 13 through page 20 line 23 describes only the use of a generic unimproved computing environment and describes the elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112 (a) (“In other words, the claims in Diehr were patent eligible because they improved an existing technological process, not because they were implemented on a computer”, Alice at 1983).  Therefore it is clear that no inventive concept is present sufficient to confer eligibility in light of the fact that the claims are clearly directed towards an abstract idea.  Therefore claims 1-8 are held as being directed towards ineligible subject matter under section 101.
Claims 9-18 are directed towards the method and article of manufacture for implementing the subject matter of claims 1-8.  Therefore these claims are also held as being ineligible under section 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that it is directed towards an apparatus but the end of the preamble recites “the system comprising…” and then describe limitations regarding the system.  The term “the system” lacks antecedent basis, moreover it is unclear as to whether the claim is claiming an apparatus or a system.
Claims 2-8 are also rejected as claim 2 recites “The apparatus of claim 1” while claims 3-8 recite “The system of claim 1” or in the case of claim 8 the “The system of claim 6”.
Claim 8 recites “…the creation and redemption fees”.  The term “the creation and redemption fees” lacks antecedent basis.  This can be overcome by making claim 8 dependent upon claim 7 instead of claim 6.
Claim 18 recites “…for creation and redemption of EFP units”.  The term “EFP units” is not found in the written disclosure and does not appear to be a term in the art.  Additionally the term lacks antecedent basis in both the claim and the written disclosure.  Therefore it is unclear what is meant by “EFP units”.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Winklevoss et al. (U.S. Patent 11,282,139, hereinafter referred to as Winklevoss).
As per claims 1, 9, 17 and 18
Winklevoss discloses an apparatus having a plurality of specialized computers operating as part of a specialized trading network (Figures 28A and 28B), wherein the computers collectively model and generate data for administering a cryptocurrency basket index exchange-traded product (ETP) for creation and redemption of ETP units (92:40-93:12 “In embodiments, an ETP can be provided using a digital math-based asset, such as Bitcoin, Ethereum, Ripple, Cardano, Litecoin, NEO, Stellar, IOTA, NEM, … to name a few. An ETP may be a special purpose entity, statutory trust, business trust, or other corporate form established under the laws (e.g., of a state of the United States) that continuously issues and/or redeems its shares in exchange for a portfolio of specified assets, such as digital assets, currencies, physical commodities, securities and/or other assets. The ETP may issue equity securities which it may register with the US Securities and Exchange Commission. The ETP may list the equity securities for trading in the secondary market at intraday prices on a stock exchange. Each issued share of an ETP may represent a ratable undivided interest in its underlying portfolio of assets. In embodiments, shares of an ETP may be created only in large blocks or lot sizes, such as creation units. In embodiments, only large market participants may be authorized participants (“APs”) who may obtain creation units in exchange for a deposit of a specified amount of assets into the ETP's portfolio. APs may hold or sell into the secondary market the individual shares comprising the creation units issued”, 93:26-30 “In embodiments, an Authorized Participant Agreement can be an agreement entered into by an AP, the sponsor and/or the trustee which provides the procedures for the creation and redemption of baskets of trust shares and for the delivery of the digital math-based assets”)
Winklevoss discloses including securely communicating ETP portfolio data with specialized market trading systems, and electronically validating and transforming the ETF portfolio data and basket data (94:15-29 “In embodiments, in order to initiate the issuance of shares, an AP may place a creation order with the trustee and/or administrator of the ETP. Upon the trustee's acceptance of the order, the trustee and/or administrator, using the trust computer system, may notify the AP of the exact amount or quantity of portfolio assets that is required to be deposited into the ETP's account in exchange for one or more creation baskets, which are valued at their current net asset value. In embodiments, the trustee and/or administrator may hold the ETP's portfolio assets on behalf of all shareholders. In embodiments, the trustee and/or administrator may be authorized to make transfers from the trust account to third parties only under certain specific circumstances, such as to pay for the ETP's permitted operational expenses or to redeem creation units tendered for redemption by an AP”, 101:34-39 “The trust may accept only a single commodity, currency or other asset. In embodiments, multiple types of commodities, currencies or assets may be accepted, for example, like a basket currency model. Those in the art will appreciate that the asset may be a commodity, currency and/or other asset which may be physical, digital, or otherwise existing”)
Winklevoss discloses a portfolio modeling computer (PMC); the PMC communicably coupled to: a specialized fund administration computer (FAC) that receives Underlying Asset data from a fund database and administers trades throughout a trading day for the ETP (103:10-28 “In an embodiment, the trust for the ETP can create and/or redeem shares from time to time. In some embodiments, the creation and/or redemption must be in whole baskets, e.g., a block of a fixed number of shares, e.g., 50,000 shares. The creation and/or redemption of baskets can require, respectively, the delivery to the Trust or the distribution from the Trust of the number of bitcoin represented by the baskets being created and/or redeemed, the amount of which can be based on the combined NAV of the underlying assets relating to the number of shares included in the baskets being created and/or redeemed. In embodiments, an initial number of bitcoin required for deposit with the Trust to create Shares can be a fixed amount per basket. In embodiments, the number of bitcoin required to create a basket or to be delivered upon the redemption of a basket may change over time, due to, e.g., the accrual of trust's expenses, the transfer of the trust's bitcoin to pay sponsor's fee and/or the transfer of the trust's bitcoin to pay any trust expenses not assumed by the Sponsor, to name a few”)
Winklevoss discloses a specialized order taking platform computer (OTP) that interacts with Authorized Participants (APs) to execute creation and redemption orders of the ETP throughout the trading day (Figure 13 element 220, 32:12-22 “In embodiments, the digital wallet may be a custodial digital wallet. The custodial digital wallet may be segregated, that is, unique to a particular customer or commingled, including digital assets of multiple customers. In such an embodiment, the custodian holds digital assets in the custodial wallet for the benefit of its customers. The custodian would hold the private key to each custodial wallet whether it be segregated or commingled. Transactions may be made between different custodial wallets or between custodial wallets and exchange customer wallets in the manner described above”, 95:63-96:3 “A custodian 220 can safe keep the trust's assets and can engage one or more sub-custodians to do so in different locations. In embodiments, the one or more sub-custodians may comprise different entities. In embodiments, the one or more sub-custodians may comprise different aspects of the same entity or may be affiliated entities. A custodian 220 may hold copies of segmented private keys in one or more vaults”, 103:10-28 as cited above)
Winklevoss discloses a specialized custodian computer (Portfolio Module CC) (32:12-22 “In embodiments, the digital wallet may be a custodial digital wallet. The custodial digital wallet may be segregated, that is, unique to a particular customer or commingled, including digital assets of multiple customers. In such an embodiment, the custodian holds digital assets in the custodial wallet for the benefit of its customers. The custodian would hold the private key to each custodial wallet whether it be segregated or commingled. Transactions may be made between different custodial wallets or between custodial wallets and exchange customer wallets in the manner described above”, 66:7-13 “Referring to the exemplary embodiment illustrated in FIG. 4A, at a secure location 10, a digital asset account holder, administrator, manager, and/or custodian may maintain at least two computers. In embodiments, an administrator, manager, and/or custodian may be contracted to manage one or more digital asset accounts and/or oversee security for the accounts”)
Winklevoss discloses a specialized paying agent settlement computer (PASC) (74:25-51 “The digital asset exchange computer system also includes a fund transfer system including a fiat account funding and redemption system, a digital asset account funding and redemption system operatively connected to the digital wallet system and operatively connected to the decentralized digital asset network and a settlement engine operatively connected to the decentralized digital asset network and configured to carry out transactions. The settlement engine may be configured to process specified customer transactions to purchase or sell digital assets according to a user's instructions, if certain user specified factors are met. The user specified factors include that at least one of digital assets are: (a) within a given price, (b) quantity, or (c) period of time. In embodiments, the settlement engine may perform steps of holding, by the digital asset exchange computer system, funds in escrow until a buyer's payment of fiat is received into a bank account; receiving, by the digital asset exchange computer system from a digital asset buyer device, a notification of received digital assets from a digital asset seller; and providing, by the digital asset exchange computer system to a bank computer system associated with a digital asset exchange bank, n instruction to release the digital asset buyer's funds to the digital asset seller. The settlement engine may include pre-program instructions to transfer an amount of digital assets from a seller wallet to at least one buyer wallet upon the occurrence of user specified conditions”)
Winklevoss discloses the PMC having a first memory, a first processor, and a first stored program in the first memory executable by the first processor, the first stored program configured to cause the PMC to: (a) define a cryptocurrency basket index exchange traded product (ETP) having a plurality of ETP units available for sale, the plurality of ETP units being tradable on one or more secondary markets (Exchange) (94:15-35 “In embodiments, in order to initiate the issuance of shares, an AP may place a creation order with the trustee and/or administrator of the ETP. Upon the trustee's acceptance of the order, the trustee and/or administrator, using the trust computer system, may notify the AP of the exact amount or quantity of portfolio assets that is required to be deposited into the ETP's account in exchange for one or more creation baskets, which are valued at their current net asset value. In embodiments, the trustee and/or administrator may hold the ETP's portfolio assets on behalf of all shareholders. In embodiments, the trustee and/or administrator may be authorized to make transfers from the trust account to third parties only under certain specific circumstances, such as to pay for the ETP's permitted operational expenses or to redeem creation units tendered for redemption by an AP. A redemption of creation units may be the reverse of a creation; the AP may place a redemption order with the trustee. Upon the trustee's and/or administrator's acceptance of the order, the AP may tender to the trustee the stated number of creation units for redemption and in exchange may receive the pro rata amount or quantity of portfolio assets represented by such shares. The trustee and/or administrator may then cancel and/or instruct a third party clearing agency (e.g., DTC) to cancel all shares comprising the creation units so delivered. This continuous issuance and redemption feature of an ETP provides an arbitrage mechanism for APs, who may either create or redeem creation units when the current trading price of the individual shares on the secondary market deviates from the underlying net asset value of such creation units, thereby reducing such deviation between the trading price and the underlying net asset value”, see also 130:30-49 regarding the computer “A digital asset index system may include one or more user devices 2005 (e.g., 2005-1 to 2005-N), one or more digital asset kiosks 2010, one or more reference transmitters 2015 (e.g., 2015-1 to 2015-R), a digital asset indexer 2020, a digital asset index publisher 2025 (e.g., Winkdex, Bloomberg, Google, Yahoo, to name a few), one or more exchanges 2030, one or more exchange agents 2035, and/or an exchange traded product computer system 2040, to name a few. Any of the components involved in a digital asset index system may be connected directly (e.g., through wired or wireless connections) or indirectly, such as through a data network 2002. Any of the components of a digital asset index system can comprise or include a computer system comprising one or more computers. Accordingly, any of the components may have at least one or more processors, computer-readable memory, and communications portals for communicating with other components of the system and/or outside entities”)
Winklevoss discloses (b) capture via secure File Transfer Protocol (FTP) and/or Application Programming Interface (API), and decrypt, using a blockchain explorer, an encrypted Index Composition File (ICF) generated by an index calculation agent, that includes the composition and value at the end of each trading day of a cryptocurrency basket index (11:54-61, 23:19-28, 46:43-47:3, 126:42-55)
Winklevoss discloses the CC having a second memory, a second processor, and a second stored program in the second memory executable by the second processor, the second stored program configured to cause the CC to use a blockchain explorer to track a portfolio of cryptocurrency assets (Underlying Assets) held by the ETP, at least a portion of the Underlying Assets corresponding to the cryptocurrency basket index, to generate daily portfolio data including account statements with balances of the Underlying Assets, and to encrypt and send the portfolio data (27:65-28:1) to the PMC and FAC in a native CC format via secure FTP and/or API (11:54-61, 23:19-28, 46:43-47:3, 126:42-55)
Winklevoss discloses (d) store and electronically time-stamp the portfolio data (10:65-11:2, 24:24-31, 102:5-59)
Winklevoss discloses the first stored program further configured to cause the PMC to: (c) receive via secure FTP and/or API, and decrypt, during the trading day, the portfolio data from the CC (27:65-28:1, 45:4-9 “Accordingly, in embodiments, in substep S5604a, the digital asset exchange computer system 3230 may retrieve a current pricing information (e.g., bid/ask price) from continuous trading order book 5702a associated with a first digital asset pairing and establish a spot price for the first digital asset pairing”, 46:62-47:3 “In embodiments, a digital asset exchange may publish market data using APIs, such as public REST APIs and private REST APIs. Public REST APIs may provide market data such as: current order book, recent trading activity and/or trade history, to name a few. Private REST APIs allows participants to manage both orders and funds, by for example, placing and/or cancelling orders, viewing active orders, viewing trading history and/or trade volume, retrieving available balances, to name a few”)
Winklevoss discloses the FAC having a third memory, a third processor, and a third stored program in the third memory executable by the second processor, the third stored program configured to cause the FAC to receive via secure FTP and/or API, and decrypt, the portfolio data, and to calculate, with a blockchain explorer, a current net asset value (NAV) of the Underlying Assets held by the ETP each trading day, to generate a Portfolio Composite File (PCF) that includes the NAV, and to encrypt and upload the PCF via secure FTP and/or API, to the OTP (27:65-28:1, 114:19-33 “Step 1: Valuation of Digital Assets…n embodiments, a NAV and NAV per Share, can be struck using one or more computers each evaluation day (e.g., each day other than a Saturday or Sunday or any day on which the listing exchange 235 is not open for regular trading)… The first step for striking the NAV may be the valuation of the digital assets held by the Trust. In embodiments, the calculation methodology for valuing the Trust's digital assets can be as follows:
Value of digital assets=(# of digital assets held by trust)×(blended digital asset price))
Winklevoss discloses the OTP having a fourth memory, a fourth processor, and a fourth stored program in the fourth memory executable by the fourth processor, the fourth stored program configured to cause the OTP to receive via secure FTP and/or API, and decrypt orders for creations and redemptions of said ETP units from at least one Authorized Party (AP), in exchange for the Underlying Assets and/or cryptocurrency, and to use a blockchain explorer to encrypt, transfer, and validate/confirm the orders for creations and redemptions by blockchain to the CC, wherein the OTP uses the PCF to calculate an amount of Underlying Assets or cryptocurrency to transfer during said creations and redemptions (27:65-28:1, 30:47-54, 75:3-6)
Winklevoss discloses the PASC having a fifth memory, a fifth processor, and a fifth stored program in the fifth memory executable by the fifth processor, the fifth stored program configured to cause the PASC to provide settlement of the creations and redemptions of ETP units on the Exchange in cryptocurrency by: receiving confirmation from the CC of transfer of underlyings, ETPs or cryptocurrency from the at least one AP to a blockchain wallet associated with the PCM (30:47-54, 34:22-25, 74:32-57)
Winklevoss discloses issuing respective units of the ETPs, underlyings or cryptocurrency to the at least one AP (92:40-93:12)
Winklevoss discloses wherein the Underlying Assets held by the ETP, settlement currency, and record- keeping, are all based on cryptocurrency and/or blockchain, to support efficient secondary market trading on the Exchange (92:40-93:12)
As per claims 2 and 10
Winklevoss discloses wherein said fifth stored program is further configured to cause the PASC to provide settlement of the creations and redemptions of ETP units on the Exchange in cryptocurrency by: issuing respective units of the ETPs, underlyings or cryptocurrency to the at least one AP via entry in a book of uncertificated securities maintained by the PCM (92:66-93:12, 93:26-50)
Winklevoss discloses registering new or redeemed units of ETPs in the main register of the Exchange by generating and translating registration instructions into a format usable by the Exchange, and encrypting and forwarding said instructions to the Exchange (27:65-28:1, 95:36-58)
Winklevoss discloses crediting or debiting the new or redeemed units to the AP's account at the Exchange via delivery free of payment (DfP) transfer instructions by generating and translating crediting or debiting instructions into a format usable by the Exchange, and encrypting and forwarding said instructions to the Exchange (135:6-67)
As per claims 3 and 11
Winklevoss discloses wherein the fourth stored program is further configured to cause the OTP to use blockchain wallets to transfer and confirm the orders for creations and redemptions and/or to convert between different underlyings (19:56-20:7)
As per claims 4 and 12
Winklevoss discloses an AP computer configured to transfer cryptocurrency and/or the underlying assets to the blockchain wallet associated with the PCM (93:26-94:24, 94:53-95:17, 97:16-58)
As per claims 5 and 13
Winklevoss discloses wherein the CC is configured to confirm the transfer of the Underlying Assets via blockchain, to the FAC, and the PASC (97:16-58, 99:65-100:45, 106:36-55)
As per claims 6 and 14
Winklevoss discloses wherein the ETPs are configured for being cleared by the Exchange on a DFP/FOP (Delivery-Free-of-Payment / Free-of-Payment) basis in accounts for each AP (135:6-67)
As per claims 7 and 15
Winklevoss discloses wherein the FAC is further configured to calculate and disclose daily creation and redemption fees that increase or decrease with changes in estimated costs to the ETP (103:43-48)
As per claims 8 and 16
Winklevoss discloses wherein the PASC is configured to receive and document the creation and redemption fees in cryptocurrency (102:33-48, 103:22-28, 114:48-60)
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (U.S. Patent 2019/0333149) discloses a cryptocurrency-based portfolio that facilitates the creation and/or redemption of exchange trade fund (ETF) tokens.  The system and method allows a user to store multiple types of digital currencies on a single platform. A user is able to initiate a creation transaction that allows the user to exchange multiple types of digital currencies for ETF tokens. Similarly, a user is able to initiate a redemption transaction that allows the user to exchange ETF tokens for multiple types of digital currencies. The processed creation and/or redemption transactions are recorded and verified with a blockchain ledger which prevents any medication to the transactions. The ETF tokens include an exchange value which is continuously monitored and varies based on the market values of the multiple types of digital currencies. The user is able to trade and/or exchange the ETF tokens after the creation transaction (Abstract).
Schwartzkopff et al. (“Crypto20”:  The First Tokenized Cryptocurrency Index Fund, October 15, 2017, 16 pages) is a white paper describing an initial offering based on a hybrid index system consisting of the top 20 coins by market cap (Abstract).
Stoxx Technical Information, Zug, June 16th, 2020, 4 pages is being included as it describes the use of an index composition file which is a term found in the claims.  
Chen (“Exchange Traded Product (ETP), retrieved from https://www.investopedia.com/terms/e/exchange-traded-products-etp.asp, 11 pages, describes various types of exchange traded products and is being included as the term exchange traded product is present in the claims.  
“Free delivery” definition, retrieved from https://www.nasdaq.com/glossary/f/free-delivery, July 11, 2022, 5 pages is being included as a definition for a term in the claims.
McKenna, “Investing In Cryptocurrency : 2 Blockchain ETFs Launch”, obtained from Dialog ProQuest which retrieved the article from https://www.fool.com/investing/2018/01/18/2-blockchain-etfs-just-launched-how-do-they-stack.aspx, January 20, 2018, 4 pages) describes the Reality Shares Nasdaq NextGen Economy ETF and the Amplify Transformational Data Sharing ETF.
Investopedia Stock Analysis: Three Points Of Difference Between Bitcoin ETFs And Commodity ETFs”, Weblog post Newstex Finance & Accounting Blogs, Newstex. Aug 6, 2018, 3 pages is an overview article.
Carrel “What the US can learn from Sweden about how to launch a bitcoin fund”, retrieved from https://www.cnbc.com/2018/01/17/sec-frets-over-bitcoin-etfs-but-swedes-figured-it-out-years-ago.html, January 17, 2018, 12 pages, describes the mechanism used in Sweden for exchange traded notes.
Hosoi “What is Timestamping”, retrieved from https://www.globalsign.com/en/blog/what-is-timestamping-how-does-it-work, February 10, 2017, 7 pages describes what can be viewed by those skilled in the art as a timestamp and describes a particular form of the broader term timestamp involving a trusted timestamping authority.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486. The examiner can normally be reached 6:00 to 9:45 and 10:30 to 2:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES D NIGH/Senior Examiner, Art Unit 3685